Citation Nr: 0810209	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  00-07 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from February 1981 to May 1981.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a May 1998 rating decision by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2004, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is of record.  
In August 2004, the Board reopened a previously denied claim 
of service connection for prostatitis, and remanded the case 
for further development, to include a VA medical opinion.  In 
May 2006, the Board again remanded the claim for further 
development.  In February 2008, the Board denied the 
veteran's motion for a second hearing on this appeal.  

The October 2006 VA examination report raises the issue of 
entitlement to service connection for erectile dysfunction.  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a current disability of prostatitis 
and there is no evidence he had prostatitis at any time 
during the processing of this claim.


CONCLUSION OF LAW

Service connection for prostatitis is not warranted.  
38 U.S.C.A. §§ 101(24), 1111, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (as the 
claim was originally decided prior to enactment of the VCAA), 
August 2004 and May 2006 letters provided certain essential 
notice prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  The May 2006 letter also advised him of the general 
criteria for rating disabilities and those governing 
effective dates of awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  The veteran was not prejudiced 
by the untimeliness of this notice, because subsequent to 
issuance of complete notice and after the veteran and his 
representative responded and further development was 
completed a September 2007 supplemental SOC (SSOC) 
readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding that a 
timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction). 

The veteran's Service Medical Records (SMRs), Social Security 
Administration (SSA) records, and pertinent treatment records 
have been secured.  The RO arranged for VA examinations in 
April 2005 and October 2006.  The Board notes that while its 
March 2006 remand requested the examination be by an 
urologist, the examination was completed by a doctor whose 
specialty is not clear from the report.  However, the 
examination report is complete, otherwise complies with the 
remand instructions, and nothing suggests that the examiner 
was not competent to perform the required examinations and 
testing.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(holding that VA may satisfy its duty to assist by providing 
a medical examination conducted by someone who is able to 
provide "competent medical evidence" under § 3.159(a)(1)).  
Hence, the Board finds that the RO substantially complied 
with the mandates of its remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the 
remand orders).  The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (to include ACDUTRA).  38 U.S.C.A. § 101(24), 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  The veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").  The record contains evidence the veteran was 
treated for prostate problems during service and provided a 
history of having prostatitis prior to service; however, the 
record does not show that he has had recurrent prostatitis 
since he first raised his claim during a January 1997 Board 
hearing (on an unrelated issue).  

July 1997 to September 1998 VA treatment records show the 
veteran consistently provided a history of having prostatitis 
and a prostate abscess during service.  In September 1998, 
the veteran reported that he had previously taken Atrovert 
for his prostate problem, but that he was not currently 
taking any medication for the prostate.  March and April 1998 
physical examinations noted that the prostate was normal and 
smooth.  While noting the veteran's history of prostatitis, 
VA treatment records never included it in listings of current 
problems.

A January 1999 SSA decision lists the veteran's disabilities 
as degenerative joint disease of the cervical and lumbosacral 
spine, hypogonadism, hypertension, depression, and a history 
of alcohol and substance abuse.  It mentioned the veteran's 
history of having a prostate abscess and hypogonadism as 
secondary to the abscess, but this decision, and the medical 
records accompanying it, did not show any treatment for or 
complaints of ongoing prostatitis.  

July 2003 to November 2006 VA treatment records also reveal 
no evidence of a current prostate disability.  The veteran 
reported histories of having an enlarged prostate and a 
prostate abscess.  Test results between June 2004 and May 
2006 revealed PSA levels within normal limits.  May 2006 
digital rectal examination was normal with no nodules and no 
induration.

On October 2006 VA examination, the veteran reported no 
complaints of prostate pain and stated he was last treated 
for prostatitis in 1991.  Rectal examination revealed a non-
tender prostate with no palpable nodules.  The examiner 
reviewed the veteran's claims file and provided the following 
opinion:

My diagnostic impression is no current clinical 
signs of prostatitis at the time of examination.  
The Veteran did have a history of prostatitis 
prior to military service and during military 
service.  The last time the Veteran had 
prostatitis was 1991 for which he was treated with 
antibiotic therapy.

The record contains no evidence the veteran has sought 
treatment for, had test results showing, or been diagnosed 
with prostatitis since he filed his claim to reopen in 1997.  
Notably, on October 2006 VA examination the veteran even 
stated that he had not been treated for prostatitis since 
1991.  In the absence of proof of a current chronic 
disability at any time during the appeal period, there 
cannot be a valid claim of service connection; thus, it is 
unnecessary to proceed any further on the analysis of this 
claim, including whether prostatitis pre-existed service.  
See McClain, 21 Vet. App. at 321; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the veteran's 
claim of service connection for prostatitis and it must be 
denied.


ORDER

Service connection for prostatitis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


